Citation Nr: 0721700	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-02 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1959 to November 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision.  

The veteran perfected an appeal for an increased rating claim 
for schizophrenic reaction.  In a January 2007 rating 
decision, his evaluation was increased to 100 percent and as 
this represents a full grant of benefits sought, the issue is 
no longer on appeal.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  


After reviewing the record, the Board concludes that 
additional development is required in order to satisfy VA's 
obligations under the VCAA.  .prior to further disposition of 
the claims.

The veteran essentially contends that he has diabetes 
mellitus as result of exposure to various chemicals including 
psychotropic chemicals and biological agents (including 
herbicides) during service.  Medical records show treatment 
for diabetes mellitus.  Service personnel records show that 
from November 11, 1961 to September 10, 1962, the veteran 
worked as a clinical lab officer conducting research on 
toxicity of various compounds considered for possible 
incapacitating agents to various laboratory animal species 
during service at the Chemical Research and Development 
Laboratories Edgewood Arsenal in Maryland.  In a December 
2006 email, a staffer at VA Compensation and Pension 
determined that the Department of Defense did not list the 
Edgewood Arsenal as a known unit exposed to Agent Orange.  
However, it was noted that many tests originated from that 
site.  

Upon recommendation of the staffer and review of the record, 
the Board finds further development is necessary to determine 
the veteran's exposure to herbicides or any other agents 
during service.  The RO should request development by United 
States Army & Joint Services Records Research Center (JSRRC).  

Additionally, as the veteran's claim for hypertension is 
based on a secondary basis to diabetes mellitus, the claims 
are inextricably intertwined and the claims should be 
considered together.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).         

Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's claim for 
herbicide/other agent exposure to JSRRRC 
and request any information to 
corroborate the veteran's claimed 
exposure.  Indicate to JSRRC that the 
veteran served from November 11, 1961 to 
September 10, 1962 as a clinical lab 
officer/director of medical research 
(Military Occupational Specialty number 
3314) at the Chemical Research and 
Development Laboratories Edgewood Arsenal 
in Maryland.  He was attached to the 
USACRDL 03-15 A Cml Cen Md and also 
USACRDL 69-8481 A Cml Cen Md. 

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claims on appeal. If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




